Case 6:18-cv-01867-GAP-DCI Document 35 Filed 05/10/19 Page 1 of 2 PageID 457



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

TGO REALTY, INC., a Florida
for profit real estate corporation,

        Plaintiff,                                        CASE NO.: 6:18-cv-1867-ORl-31 DCI

v.

DAVID GLOVER, an individual, and
FLAG AGENCY, INC., d/b/a Century 21
Flag Agency, Inc., a Florida for profit
real estate corporation, and PATRICK F. CONNER,
an individual,

      Defendants.
__________________________________________/

                                      NOTICE OF SETTLEMENT

        Notice is hereby given, pursuant to LR 3.08(a), that the parties in the above styled cause

reached a settlement at the mediation conference of May 9, 2019. Pursuant to said rule, the

undersigned will prepare a stipulated form of final order or judgment adopting the settlement

agreement, and hereby requests that the case remain open pending the same.

Dated: May 10, 2019

                                                     Respectfully submitted,

                                                     /s/ Liam Kelly
                                                     Liam P. Kelly
                                                     Florida Bar No. 0848867
                                                     LIAM P. KELLY, P.A.
                                                     9719 South Dixie Highway, Suite 12
                                                     Village of Pinecrest, FL 33156
                                                     (786) 515-2786
                                                     lkelly@liamkellylaw.com
                                                     Attorney for Plaintiff, TGO Realty, Inc.
Case 6:18-cv-01867-GAP-DCI Document 35 Filed 05/10/19 Page 2 of 2 PageID 458




                                      CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true copy of the foregoing was served via CM/ECF this May 10,
2019, upon:

Defendants, FLAG AGENCY, INC., and PATRICK FLOYD CONNER, by and through their
attorneys: James R. Myers, Esq. and Jessica A. Teitelbaum, Esq., The Chartwell Law Offices,
LLP, 12486 Brantley Commons Court, Fort Myers, FL 33907, jmyers@chartwelllaw.com,
jteitelbaum@chartwelllaw.com, wpruneda@chartwelllaw.com; and

Nicolette C. Vilmos, Esq. Nicolette C. Vilmos, P.L., Nelson Mullins Broad and Cassel, Bank of
America Center, 390 North Orange Ave, Suite 1400, Orlando, FL 32801,
nicolette.vilmos@nelsonmullins.com; christine.howard@nelsonmullins.com;
nancy.haarmann@nelsonmullins.com; and upon

Defendant, DAVID GLOVER, by and through his attorneys, Maurice Arcadier, Esq., Stephen
Biggie, Esq., Joseph C. Wood, Esq., Ethan B. Babb, Esq., Arcadier, Biggie and Wood, PLLC,
2815 W. New Haven, Suite 304, Melbourne, Florida, 32904, office@wamalaw.com,;
b a b b @ w a m a l a w. c o m ; a r c a d i e r l a w @ h o t m a i l . c o m ; b i g g i e @ w a m a l a w. c o m ;
biggielegaldocsbackup@gmail.com; wood@wamalaw.com.

                                                                            /s/ Liam Kelly
